          Case 3:21-cv-00051-DPM Document 4 Filed 03/04/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

PAUL ALTON HOLT, JR                                                            PLAINTIFF
ADC #160885

V.                           CASE NO. 3:21-CV-51-DPM-BD

JOHN STALEY, et al.                                                         DEFENDANTS
                                            ORDER

       Plaintiff Paul Holt Jr. is currently held in the Lonoke County Detention Facility

(Detention Facility) after his arrest for an alleged parole violation and for new state

charges. He filed this civil rights lawsuit without the help of a lawyer complaining about

his medical care. (Doc. No. 2) Mr. Holt must amend his complaint before the Court will

order service for any of the Defendants.

       Mr. Holt complains generally that Defendants have not provided him with

constitutionally adequate care for seizures since January 25, 2021. In his amended

complaint he must state how each Defendant was personally involved in failing to see

that his medical needs were met. Alleging that a Defendant was a supervisor, standing

alone, is insufficient to state a federal claim for relief.

       Mr. Holt names Sheriff Staley as a Defendant; but he never mentions him in the

body of his complaint. From the complaint, it does not appear that the Sheriff was

personally involved in denying Mr. Holt medical care.

       Mr. Holt alleges that Defendant Gibson gave him another inmate’s medication on

February 11 and 12, 2021. (Doc. No. 2, p.5) If he wants to pursue a claim based on these

incidents, Mr. Holt must include more details in his amended complaint. What
           Case 3:21-cv-00051-DPM Document 4 Filed 03/04/21 Page 2 of 3




medication should Defendant have given him? What medication did Defendant Gibson

give him on those dates? Did Mr. Holt actually take the wrong medication; and if so, how

was he harmed?

       Mr. Holt also complains that Defendants denied him access to a wheelchair on

February 12, 2021. (Doc. No. 2, p.5) In his amended complaint, he must explain why he

needed a wheelchair or medical care on February 12; and he must state which Defendants

were responsible for denying him a wheelchair and medical care.

       Mr. Holt complains that, when he experienced seizures on February 17, “jailers

overdosed” him. (Doc. No. 2, pp.5, 10) In his amended complaint, Mr. Holt must state

which Defendants administered the alleged overdose and what injury he suffered as a

result of the alleged overdose.

       Mr. Holt also complains that on an unspecified date he suffered seizures and

received no medical care. He further alleges that he awoke on February 20 during a

seizure as unnamed guards watched but failed to act. (Doc. No. 2, pp. 8, 11) Mr. Holt

must state which Defendants were involved and explain how he was injured.

       Mr. Holt complains that Defendants Berryman and Gibson violated his HIPAA

rights. (Doc. No. 2, pp.5-6) The HIPAA statute does not provide individuals with a

private right of action. Mr. Holt must explain, specifically, how Defendants Berryman

and Gibson violated his constitutional rights and state how he was harmed by their

actions.


                                            2
         Case 3:21-cv-00051-DPM Document 4 Filed 03/04/21 Page 3 of 3




       Finally, Mr. Holt complains that Defendant Flud provided him trays with “mop

and soapy water in them and black and brown flakey stuff in the trays.” (Doc. No. 2, p.9)

This allegation is unrelated to Mr. Holt’s claims of inadequate medical care. Unrelated

claims against different defendants cannot be included in a single lawsuit due to the

danger of confusion and unfair prejudice. To proceed on claims of unconstitutional

conditions of confinement, Mr. Holt must file a separate lawsuit.

       Mr. Holt has 30 days to file an amended complaint. His failure to comply with this

Order could result in the dismissal of some or all of his claims. Local Rule 5.5.

       IT IS SO ORDERED, this 4th day of March, 2021.


                                                 ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE




                                             3
